Citation Nr: 0310309	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  02-12 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle 
condition, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 20, 1942, to 
April 24, 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision issued by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which found that new and 
material evidence had not been submitted to reopen the 
veteran's service connection claim for a right foot 
condition.  In an October 2002 decision, the Board resolved 
the issue of whether new and material evidence had been 
submitted in the veteran's favor.  As new and material 
evidence has been submitted to reopen his claim for service 
connection for a right foot condition, the Board has 
jurisdiction to adjudicate the issue on its merits.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.  

2.  Bilateral pes cavus and swollen right ankle were noted on 
the veteran's October 1942 physical examination for 
enlistment record.

3.  The veteran's bilateral pes cavus is a congenital defect 
that pre-existed his service.

4.  The evidence of record does not establish that the 
veteran fractured his right ankle while on active duty.

5.  The medical evidence does not establish that the 
veteran's right foot pes cavus worsened beyond a normal 
progression during his active duty.

6.  The veteran's degenerative joint disease of the right 
ankle did not manifest within one year of his discharge from 
active duty and is not attributable to his active duty.


CONCLUSIONS OF LAW

1.  The presumption of soundness has been rebutted by clear 
and unmistakable evidence that the veteran's bilateral pes 
cavus and right ankle swelling existed prior to his service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2002).

2.  Pes cavus of the right foot was not aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.306 (2002).

3.  Degenerative joint disease of the right ankle was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1153, 5107 (West 2002); 3.102, 3.303, 3.306, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of laws, 
regulations, and evidence pertinent to his claim via the June 
2002 Statement of the Case (SOC) and the November 2002 
Supplemental SOC (SSOC).  The April 2003 informal hearing 
presentation submitted by the veteran's representative 
indicates that he and his representative had constructive 
notice of the basic principles of service connection.  
Additionally, the June 2002 SOC notified him that VA would 
request evidence sufficiently identified by him from 
government agencies, employers, and all healthcare providers.  
He was also notified that while VA would aid him in obtaining 
evidence in support of his claim, submission of such evidence 
was ultimately his responsibility.  The Board finds that VA's 
duty to notify the claimant of the evidence necessary to 
substantiate his claim has been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The Board conducted additional development of 
evidence to fulfill VA's duty to assist in October 2002.  The 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the veteran or 
his representative.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  In response to 
notification of the evidence obtained by the Board, the 
veteran indicated that he would like the Board to immediately 
proceed with the adjudication of his appeal in April 2003.  
The veteran also submitted additional evidence in April 2003 
when he indicated that he wanted the Board to proceed with 
adjudication of his claim.  Accordingly, the Board finds that 
the veteran has waived RO review of the obtained and 
submitted evidence.  See 38 C.F.R. § 20.1304 (2001).  The 
Board conducted further development in May 2003.  The 
evidence in question is copies of service medical records 
requested from the National Personnel Records Center (NPRC), 
located in St. Louis, Missouri.  The records in question are 
duplicates of evidence submitted by the veteran in August 
2002.  As the development by the Board resulted in 
duplicative evidence already of record and considered 
initially by the RO, the Board finds that it is not 
procedurally prejudicial to the veteran to proceed with the 
adjudication of his claim.

The veteran was afforded a VA examination in March 2003.  See 
38 C.F.R. § 3.159(c)(4) (2002).  The resulting examination 
report has been obtained.  His VA treatment records have been 
obtained and letters written on his behalf from VA examiners 
have been associated with his claims folder.  Private medical 
evidence has also been associated with his claims folder.  
The veteran indicated in April 2003 that he did not have any 
additional evidence.  Therefore, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

II.  Service Connection for Right Ankle Condition

The veteran contends, in essence, that his current right 
ankle problems are due to a fracture sustained while on 
active duty and not due to a congenital defect of club feet.  
Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).  Congenital or developmental defects are 
not "diseases or injuries" within the meaning of applicable 
statutes and regulations.  38 C.F.R. § 3.303(c) (2002).

Service connection may be granted for hereditary diseases 
that either first manifest during service or which pre-exist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990), published at 55 
Fed. Reg. 43,253 (1990) (a reissue of General Counsel opinion 
008-88 (September 27, 1988)).  Where during service a 
congenital or developmental defect is subject to a 
superimposed injury or disease, service connection may be 
warranted.   VAOPGCPREC 82-90 (July 18, 1990), published at 
56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel 
opinion 01-85 (Mar. 5, 1985)).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  An 
increase in severity is distinguished from the mere 
recurrence of manifestations of the pre-existing injury or 
disease.  Evidence of temporary flare-ups symptomatic of an 
underlying preexisting condition, alone or without more, does 
not satisfy the level of proof required to establish an 
increase in disability.  Davis v. Principi, 276 F.3d 1361 
(Fed. Cir. 2002).

In cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service, whether the particular condition was noted at 
the time of entrance into active service, or whether it is 
determined upon the evidence of record to have existed at 
that time.  38 C.F.R. § 3.322 (2002).

As an initial matter, the Board will address whether the 
veteran's pes cavus and swollen right ankle existed before 
his service.  A veteran will be considered in sound condition 
upon entering service except for noted defects, or in this 
case, noted diseases.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. §§ 3.303(c), 3.304(b) (2002).  In the instant case, 
the veteran's October 1942 physical examination for 
enlistment record notes bilateral pes cavus and a swollen 
right ankle.  As such, the veteran's bilateral pes cavus and 
right ankle swelling pre-existed his service and the 
presumption of soundness is not triggered.

Additionally, pes cavus is a congenital defect.  Pes cavus is 
the exaggerated height of the longitudinal arch of the foot, 
present from birth or appearing later because of contractures 
or disturbed balance of muscles.  See Dorland's Illustrated 
Medical Dictionary, (27th ed. 1988).  Service connection may 
be warranted for a hereditary disease that pre-exists service 
and progresses at an abnormally high rate during service.  
VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 
43,253 (1990) (a reissue of General Counsel opinion 008-88 
(September 27, 1988)).  As indicated above, the veteran's 
bilateral pes cavus was noted at his entrance into service.  
His service medical records reflect that he was hospitalized 
from March 6, 1943, to April 23, 1943.  The chief complaint 
noted in the records is "painful sore feet".  The April 
1943 clinical record brief contains a final diagnosis of 
congenital pes cavus of the right and left foot.  A 
disability discharge was recommended as, even though his 
service records reflect that he had been placed on light 
clerical duty, no useful service could be obtained from the 
veteran.  The certificate of disability discharge reflects 
that discharge was recommended on account of "Club foot, 
Bilateral" while the Report of Board of Medical Officers 
found in the same document specifically indicates congenital 
bilateral pes cavus, severe, and that maximum benefit from 
hospitalization had been achieved.  The records reflect that 
the veteran was discharged on April 24, 1943, due to his 
congenital foot condition.

As indicated above, the veteran's service medical records 
reflect that he had bilateral pes cavus and a swollen right 
ankle when he entered service and that he was discharged in 
April 1943 due to his congenital foot condition.  The 
evidence of record does not indicate that the veteran's 
bilateral pes cavus progressed at an abnormally high rate 
during service.  Instead, his service medical records reveal 
that his bilateral foot condition became symptomatic such 
that the veteran was hospitalized and eventually discharged.  
This alone does not satisfy the level of proof required to 
establish an increase in disability.  See Davis v. Principi, 
276 F.3d 1361 (Fed. Cir. 2002).  His service medical records 
do not indicate that the veteran's bilateral pes cavus itself 
worsened or progressed at an abnormally high rate, only that 
the bilateral pes cavus required treatment during his 
military service.

Additional medical evidence is of record.  A Doctor's Service 
Report reflects that October 1976 X-rays revealed 
degenerative arthritis in the ankle with evidence of what 
appeared to be aseptic necrosis of the talus and ankle mortus 
disruption.

A March 1989 letter from Brian P. Gibbons, M.D., reflects 
that the private physician reviewed his office notes as per 
the veteran's request.  The letter indicates that at the time 
of the October 1976 X-rays that revealed degenerative 
arthritis of the right ankle, the private physician had noted 
that the condition was due to an old injury from service.

A May 2001 VA radiographic report reflects a clinical history 
of a fracture to the right ankle while in service and 
contains an impression of severe post-traumatic degenerative 
arthritic changes of the right ankle joint.  A May 2001 
letter from a VA physician reflects that the letter was 
written at the veteran's request.  The letter reflects that 
if the veteran' military duties included strenuous exercise, 
running and jumping, then his current situation maybe was as 
likely as not aggravated by his previous military service.  
The letter also reflects that the veteran did not appear to 
have club foot deformity.  A May 2001 letter from Frederick 
C. Leiser, Jr., a doctor of dental surgery, reflects that Dr. 
Leiser had known the veteran for over 40 years and had seen 
the deterioration of the veteran's medical condition.  The 
letter reflects that Dr. Leiser indicated that he felt 
"quite certain" the veteran's present condition was the 
result of an injury the veteran suffered while on active 
duty.

In May 2001 correspondence, the veteran indicated that he 
fell while climbing a rope during physical training and 
fractured his right ankle.  He indicated that as a result, he 
now suffered from a right ankle and foot condition that 
severely limited how he ambulated.  The veteran indicated 
that the fact that he had a pre-existing disability should 
"hold little weight" as the military saw fit to enlist him 
as fit for duty.

In August 2002, the veteran submitted a photocopy of an April 
1943 radiologic report.  The photocopy is difficult to 
decipher.  A close and careful review of the copy of the 
report reveals that the April 1943 radiologic report 
reflects: normal condition of the bones of the right knee; 
there had been an old fracture to the end of the right fibula 
with the fragments in good position.

A July 2002 VA podiatry clinic progress note reflects that 
lower extremity evaluation of the veteran revealed severe 
cavus foot deformity with degenerative changes in the calve 
muscles and varus component to the ankle leading to "what 
some may consider club foot changes, but, the foot was NOT a 
club foot, only has the severe high arch associated with a 
Pes Cavus foot deformity."  The progress note also reflects 
that varus rotation of the ankle and degenerative joint 
disease of the ankle could be related to an injury the 
veteran experienced while in service.  The progress note 
contains an assessment of charcot marie tooth disease, severe 
cavus foot deformity, varus component to the ankle, neuroma, 
oncyhcomycosis, and onychocryptosis.

A March 2003 VA Feet Exam report reflects that the veteran 
had a form of muscular dystrophy called charcot marie tooth 
syndrome which was an inherited disorder.  The VA examiner 
noted in the examination report that he had thoroughly 
reviewed the veteran's service records and that it was his 
conclusion that the pes cavus, which may have resulted in 
part from the fracture of the right external malleolus and/or 
bones of the foot, was an aggravating factor to the veteran's 
otherwise inherited disorder.

An April 2003 VA podiatry clinic note reflects that the 
veteran had varus rotation of the ankle and degenerative 
joint disease of the ankle that could be related to the 
injury the veteran experienced while in the service.

In short, the medical evidence of record appears to support 
the conclusion that the veteran's right ankle/foot condition 
was either aggravated by active duty or the result of an in-
service injury to his right ankle.  These opinions are 
predicated on the veteran's account that he fell while on 
active duty and fractured his right ankle.  A close review of 
his service medical records do not support his assertion of 
an in-service fracture to his right ankle.  A close 
inspection of the April 1943 radiologic report reflects that 
the X-ray revealed that there had been an old fracture to the 
end of the veteran's right fibula and that the fragments were 
in good position.  The report does not reveal that the 
veteran had sustained a fracture to his ankle while on active 
duty as he asserts.  The veteran points to the fact that he 
was hospitalized for weeks while on active duty as evidence 
that he fell and fractured his ankle.  He argues that he 
would not have been hospitalized for such a long time simply 
due to painful feet.  The Board does not agree with the 
veteran that an extended period of hospitalization is 
evidence that he fractured his right ankle while on active 
duty.  A careful review of his service medical records from 
his period of hospitalization reveals that his chief 
complaint was of painful sore feet, not a painful right 
ankle.  Moreover, the certificate of disability discharge 
reflects that maximum benefit from hospitalization had been 
achieved when discussing his discharge due to bilateral pes 
cavus.  Accordingly, the Board finds that that veteran did 
not fracture his right ankle while on active duty but was 
indeed hospitalized for an extended period of time for 
painful feet as his service medical records indicate.

As his service medical records do not reveal that he 
fractured his right ankle while on active duty as the veteran 
asserts, the medical opinions of record that are predicated 
on an in-service injury to his right ankle have no probative 
value.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); 
see also Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  
Specifically, the opinion contained in the March 1989 letter 
from Dr. Gibbons, the opinion contained in the May 2002 
letter from Dr. Leiser, the opinion contained in the March 
2003 VA examination report, and the opinions contained in the 
veteran's VA treatment records are of no probative value as 
they are predicated on an in-service injury to the veteran's 
right ankle having occurred.

Also of record is a May 2001 letter from a VA physician that 
is not predicated on the occurrence of an in-service injury 
to the veteran's right ankle.  Written at the veteran's 
request, the letter reflects that the VA physician indicated 
that if the veteran' military duties included strenuous 
exercise, running and jumping, then his current situation was 
"maybe as likely as not aggravated" by his previous 
military service.  In short, the opinion contained in the May 
2001 letter indicates that there may be a 50/50 chance and 
there may not be a 50/50 chance that the veteran's current 
condition was aggravated by strenuous exercise, running, and 
jumping while in the service.  As the opinion contained in 
the May 2001 letter is so speculative and inconclusively 
worded, the Board finds that it is not probative evidence 
that the veteran's right foot pes cavus was aggravated by his 
active duty.  See Perman v. Brown, 5 Vet. App. 237, 241 
(1993); see also Lee v. Brown, 10 Vet. App. 336, 338 (1997).

While the veteran has maintained that his current right ankle 
condition is the result of an in-service fracture of his 
right ankle and not his congenital defect, the evidence does 
not demonstrate that he has the requisite medical training or 
expertise that would render his opinion competent in this 
matter.  As a layman, he is not qualified to render opinions 
as to medical diagnoses, etiology or causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Bostain v. West, 
11 Vet. App. 124, 127 (1998).  As such, any contentions 
regarding the etiology or causation of his current right 
ankle condition are not competent medical evidence.  

The Board notes that the veteran is currently diagnosed with 
degenerative joint disease of the right ankle.  Certain 
chronic diseases, including degenerative joint disease, are 
considered to have been incurred in service even though there 
is no evidence of such disease during the period of service 
when the chronic disease manifests to a compensable degree 
within one year from separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309 (2002).  In the instant case, the evidence of 
record first reveals X-ray findings of degenerative joint 
disease of the veteran's right ankle in October 1976, more 
than two decades after his 1943 discharge from active duty.  
Accordingly, the Board finds that degenerative joint disease 
of the lumbar spine may not be presumed to have been incurred 
while on active duty.  

Additional Assertions

The veteran, in his August 2002 substantive appeal, 
specifically asserts that that his entrance examination does 
not note pes cavus, but instead only notes a swollen right 
ankle.  The Board directs the veteran's attention to the 
October 1942 Enlistment record in question.  The physical 
examination portion of the document reflects "Cavus, 
bilateral" for feet and "None except for swollen right 
ankle." for musculo-skeletal defects.  As such, the 
veteran's assertion that bilateral pes cavus was not noted 
upon his entrance into service does not withstand a close 
inspection of his service medical records.

The veteran also asserts that he was fully fit when he 
entered active duty and that his Certificate of Disability 
Discharge is erroneous by referring to club feet.  The Board 
agrees that the common term for the veteran's congenital 
defect is "claw foot" and not "club feet".  But as a 
review of the veteran's complete service medical records 
clearly reveals that he had bilateral pes cavus, the Board 
finds that any implied argument that this minor misnomer 
bolsters the veteran's service connection to hold no 
probative value.

In May 2001 correspondence, the veteran indicated that the 
fact that he had a pre-existing disability should "hold 
little weight" as the military saw fit to enlist him as fit 
for duty.  As the preceding legal analysis indicates, 
applicable statutes and regulations clearly take into 
consideration veterans who have been accepted into active 
duty with pre-existing disabilities.  The veteran does not 
assert a specific argument as to why these statutes and 
regulations should not pertain to him as opposed to other 
veterans who entered active duty with a pre-existing 
disability other than the fact that he was found fit for 
duty.  The Board agrees that the veteran was found fit for 
duty despite having bilateral pes cavus and a swollen right 
ankle.  His service records indicate that he was assigned to 
a clerical position due to his foot condition.  After a few 
months of service, a disability discharge was recommended as 
no useful service could be obtained from the veteran despite 
having been placed on light clerical duty.  The Board does 
not agree with the veteran that applicable statutes and 
regulations should not be applied to him solely because he 
was found fit for duty.

Conclusion

In brief, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002).  The Board has considered the doctrine 
of reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his service 
connection claim, that doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).


ORDER

Service connection for a right ankle condition, to include 
degenerative joint disease, is denied.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

